[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action to recover damages resulting from a fall down accident at Polly Estes Cafe located at 179 Allyn Wells Street, Hartford, on May 20, 1994, was tried before this court on April 30, and May 2, 1997. Plaintiff claimed that a result of this accident she suffered injuries to her lower back and right elbow which are permanent in nature. In its answer, defendant admitted control of the premises, denied negligence and filed a special defense of contributory negligence.
It is found that plaintiff, a cafe invitee, while walking up a ramp to the ladies' room, stumbled and fell at the intersection of the ramp with the vertical rise to the level floor on the right, that the structural configuration of this intersection without any color differentiation, a guard rail or sufficient lighting, constituted a defect because under these conditions, particularly the absence of sufficient light, a reasonably prudent person going to the ladies' room might make a right hand turn before reaching the end of the ramp, thereby encountering the vertical plane on the right between the ramp and the horizontal floor; that this defect was the proximate cause of the accident; and that defendant had constructive notice of the condition of the defect but failed to give plaintiff adequate notice of the hazardous condition or to otherwise give sufficient warning or to take sufficient precautions to prevent the accident. Plaintiff is found to have been contributorily negligent in causing her fall because she failed to continue to the end of the ramp before turning to the right as a reasonably prudent person would have done.
It is found that plaintiff incurred the following medical bills as a result of the accident
    Physicians Care Center          $  598.90 W. Gilbert Wolf, P.T.             887.00 Danbury Hospital, P.T.            643.78 Todd Mailly, M.D.                 744.00 St. Francis Hospital             1,397.15 --------- $4,270.83
There was evidence that plaintiff's injuries attributable to this accident, though not serious, were permanent in nature. Dr. Mailly assigned her a 3% CT Page 5579 permanent partial disability of her right elbow and a 4% permanent partial disability of her lumbar spine and it was stipulated that plaintiff had a life expectancy of 25.1 years.
It is found that as a result of this accident plaintiff sustained economic damages of $4,270.83 and non-economic damages of $20,000 or total damages of $24,270.83; that the comparative negligence of the plaintiff was 25%, so that the damages awarded her against the defendant Kent Management, Inc., based on its 75% negligence is $18,202.12.
Jerry Wagner Trial Judge Referee